Petees, J.
In this case the court ruled that the rights of the parties depended upon a section of a statute which (as afterwards discovered) had been repealed. We feel sure that the fact of *317repeal was not known to any of the parties concerned. It is not strange that it was forgotten. The act was passedjn 1855. The section referred to was repealed in 1861, and it probably had no practical application before 1875. The plaintiffs contend that the ruling must stand, because the court was not apprised of the statute by counsel when the cause was tried. The rule of practice, that a party who does not take a point in the trial should not be allowed to take it afterwards, was discussed at some length in Eaton, v. New England Tel. Co., 68 Maine, 63. It was there conceded that the rule might in possible cases admit of exception. Most rules are subject to exceptions. Whether the rule can apply to a case like the present we need not take the trouble to determine, because we think, if it can, this should be an exception to the rule. The error was an innocent one upon the part of the parties. The ruling misdirected the jury, and the case suffers injustice unless relief can be granted. The consequences might be much greater than would ordinarily attach to an erroneous verdict where the same sum of money was directly involved. As the judgment will bind both towns in fixing the settlement of the pauper, many unexpected claims may in the future be dependent upon it. It was said by the court in Massachusetts ( Wait v. Maxwell, 5 Pick. 220): “We afe satisfied, however, that the verdict has been returned upon a wrong principle, and that it is within the discretion of the court to grant a new trial, notwithstanding the point on which we decide was not distinctly raised at the trial.” The court granted a new trial there. Por the same reason, and in an extreme case, we grant a new trial here.
The plaintiffs contend that the act of repeal is not a public act, and that therefore the court without proof could not have taken notice of it. By paragraph 26 of. § 4, c. 1, li. S., acts of incorporation are to be regarded as public acts. We think an act in addition to an act of incorporation, becoming, as this is, a part thereof, is a public act also. Such acts are generally regarded as public acts, irrespective of the statute regulating the construction of legislative acts. New Portland v. New Vineyard, 16 Maine, 69. Whar. Ev. § 293.
We do not agree with the counsel for plaintiffs that the act of *318repeal is unconstitutional. It related to no person then chargeable. It changed a rule only. No one could foresee which town would be most affected by it in the future. It abolished a special, and supplied the general, rule. Appleton v. Belfast, 67 Maine, 579.
A point is made against the exceptions that they are not minuted as filed at the term when ■ taken. But they are regularly allowed as of that term, and duly certified, and that presents them to us.

Exceptions sustained.

Appleton C. J., Daneorth, Yirg-in and Llbbet, JJ., concurred.